Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Election/Restrictions
Claims 2-5, 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2022.
Applicant’s election without traverse of Species B, figures 7-20, claims 1, 6-18, 20 in the reply filed on 10/25/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9, 15-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandheinrich (5396999).
Sandheinrich discloses:
1. (Original) A holder (figs 1-8) for a utensil (capable of performing the above intended use), the holder comprising: a base portion (adjacent 14) having a first side disposed opposite a second side (one side inward and another outward for example); a sidewall portion (portion of 13, 11) coupled to a periphery of and extending outward from the first side of the base portion (as in fig 7), the sidewall portion and the first side of the base portion defining a utensil receiving portion (internal portions of the device capable of performing the above intended use of holding an element such as a utensil, etc.); at least one securement mechanism engaged to the sidewall portion (17); a first magnetic component (21, 22); a second magnetic component (35, 36); and a material (30, 31, 32) having a first side disposed opposite a second side (either end), the first side of the material being affixed to a location on the sidewall portion (end attached to portion of 13, 11) and the second side of the material being affixed to the second magnetic component (end attached to portion of 35, 33).

6. (Original) The holder for the utensil of claim 1, wherein each of the at least one securement mechanism comprises a planar flap (any panel portion of 17), and wherein each of the at least one securement mechanism is affixed to the sidewall portion (as in fig 7).

9. (Original) The holder of the utensil of claim 1, wherein the second magnetic component comprises a first section and a second section (any element of 35, 36 such as one cross beam and another one perpendicular thereto).

15. (Original) A holder (figs 1-8) for a utensil (capable of performing the above intended use), the holder comprising: a base portion (adjacent 14) having a first side disposed opposite a second side (one side inward and another outward for example), the second side being disposed along a surface (capable of performing the above intended use of being disposed along a surface of the intended contents); a sidewall portion coupled to a periphery of and extending outward from the first side of the base portion (portion of 13, 11), the sidewall portion and the first side of the base portion defining a utensil receiving portion (internal portions of the device capable of performing the above intended use of holding an element such as a utensil, etc.); at least one securement mechanism engaged to the sidewall portion (17); a first magnetic component (21, 22); a second magnetic component (35, 36) wherein the first magnetic component and the second magnetic component are of opposing polarities (the magnets attach and therefore have opposing polarities); and a material (30, 31, 32)  having a first side disposed opposite a second side (either end), the first side of the material being affixed to a location on the sidewall portion (end attached to portion of 13, 11) and the second side of the material being affixed to the second magnetic component (end attached to portion of 35, 33).

16. (Original) The holder of the utensil of claim 15, wherein a magnetic portion is removable from the first magnetic component and/or the second magnetic component (as in col. 3: 55-col. 4:20 where element portion of 13, 11 is removable from portion of 35, 33.

17. (Original) The holder of the utensil of claim 15, wherein the utensil is a plate (capable of performing the above intended use as the above is not positively claimed).

18. (Original) The holder of the utensil of claim 15, wherein the second magnetic component is placed beneath the surface such that the first magnetic component is configured in a magnetic attraction with the second magnetic component to maintain a location of the holder on the surface (capable of performing the above intended use).

20. (Original) The holder of the utensil of claim 15, wherein each of the at least one securement mechanism comprises a planar flap (any panel portion of 17), and wherein each of the at least one securement mechanism is affixed to the sidewall portion (as in fig 7).

Allowable Subject Matter
Claims 7-8, 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735